DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 8-20 recite the limitation "the measurement signal".  There is insufficient antecedent basis for this limitation in the claim.  The claims should read “the at least two measurement signals”.
Claims 1, 3-5, 8, and 11-17 recite the limitations "the time series of confidence indices", “said time series of confidence indices”, or “the confidence index”.  There is insufficient antecedent basis for these limitations in the claim.  The claims should read “the at least two time series of confidence indices”.


Claims 1 and 11 recite “a robust synthetic signal” as well as “a synthetic signal”, which makes it unclear if both refer to the same element and not, rendering the claim indefinite.
The term "robust" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "robust" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitations “the list of patterns” or “said lists of patterns”.  There is insufficient antecedent basis for these limitations in the claim.  The claims should read “the list(s) of predefined patterns”.
Claim 11 recites the limitation “the electrodes”.  There is insufficient antecedent basis for this limitation in the claim.  The claims should read “the at least two electrodes”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badower (US 20140051044 A1, cited by applicant).
	Regarding claim 1, Badower teaches a method for determining a robust synthetic signal indicative of bioelectrical activity of an individual (Paragraph 0193:  “the clearest signal by comparing the signal quality from the electrodes”), wherein: 
- at least two measurement signals respectively representative of two physiological electrical signals of an individual are acquired continuously, in particular by at least two electrodes placed in contact with or in proximity to an individual (Paragraph 0108:  “include a first set of electrodes to read an electrical signal from a tissue of a subject and a second set of electrodes to read the electrical signal” and Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”), 
- at least two time series of confidence indices respectively associated with the measurement signals are continuously (Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”) constructed from said measurement signals (Paragraph 0128:  “An example method disclosed herein includes evaluating a first property of a first neurological signal, determining if the first neurological signal complies with a quality threshold based on the first property, evaluating a second property of a second neurological signal and determining if the second neurological signal complies with the quality threshold based on the second property.” and Paragraph 0130:  “the compliance with the quality threshold is based on a comparison of the first, second, third or fourth neurological signal to a reference value. In some such examples, the reference value comprises an absolute threshold), 
(Paragraph 0193:  “a user or an automated analyzer could determine which electrodes are most optimally in contact with the scalp and gathering the clearest signal by comparing the signal quality from the electrodes. Electrodes in the vicinity with lower signal quality may then be ignored”  (The clearest signal being interpreted as the synthetic signal due to being based off of the quality thresholds and signals from the electrodes)).

Regarding claim 2, Badower teaches a method wherein each measurement signal is obtained from a differential measurement between two measurement electrodes, between a measurement electrode and a bias electrode (Paragraph 0170:  “The potential between a driven ground electrode 806 and a data electrode 808 is measured by applying bio-potential electrodes on the head of the subject 802”), or between a bias electrode and an internal ground of a measurement signals processing unit.

Regarding claims 3 and 12, Badower teaches a method wherein the time series of confidence indices are constructed as a function of at least one among the power of the measurement signal (Paragraph 0130:  “the compliance with the quality threshold is based on a comparison of the first, second, third or fourth neurological signal to a reference value. In some such examples, the reference value comprises an absolute threshold”), the power of the derivative of the measurement signal, the powers of the frequency bands of the measurement signal, a zero-crossing rate of the measurement signal, a detection of saturation of the measurement signal.

Regarding claims 4 and 13-14, Badower teaches a method wherein, in order to determine the synthetic signal, a time series of synthetic signal values is determined such that, at each instant of the (Paragraph 0193:  “Furthermore, due to a large number of electrodes, a user or an automated analyzer could determine which electrodes are most optimally in contact with the scalp and gathering the clearest signal by comparing the signal quality from the electrodes. Electrodes in the vicinity with lower signal quality may then be ignored. In addition, if an electrode has a relatively weak signal and an adjacent electrode has a stronger signal, the user or automated analyzer can utilize the stronger signal and ignore the weaker signal”).

Regarding claim 10, Badower further teaches wherein a virtual reference is determined from a measurement of the potential of a measurement electrode or of a bias electrode and as a function of a measurement of a current exchanged between a bias electrode and the individual (Paragraphs 0176-0177).

Regarding claim 11, Badower teaches a device for acquiring a robust synthetic signal indicative of bioelectrical activity (Paragraph 0193:  “the clearest signal by comparing the signal quality from the electrodes”) of an individual, comprising: 
- at least two electrodes placed in contact with, or in proximity to, an individual, in order to continuously acquire at least two measurement signals respectively representative of two physiological electrical signals (Paragraph 0108:  “include a first set of electrodes to read an electrical signal from a tissue of a subject and a second set of electrodes to read the electrical signal” and Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”), 
- a processing unit (Paragraph 0221:  “the processing unit 3604”) comprising 
(Paragraph 0108:  “include a first set of electrodes to read an electrical signal from a tissue of a subject and a second set of electrodes to read the electrical signal” and Paragraph 0243:  “The example systems and headsets disclosed herein also include on-board storage, processor, time tracking and spectral tracking to enable continuous charting/status evaluation for patients”), and 
- processing arranged for continuously constructing, from the measurement signals, at least two time series of confidence indices respectively associated with said measurement signals (Paragraph 0128:  “An example method disclosed herein includes evaluating a first property of a first neurological signal, determining if the first neurological signal complies with a quality threshold based on the first property, evaluating a second property of a second neurological signal and determining if the second neurological signal complies with the quality threshold based on the second property.” and Paragraph 0130:  “the compliance with the quality threshold is based on a comparison of the first, second, third or fourth neurological signal to a reference value. In some such examples, the reference value comprises an absolute threshold), 
- continuously determining a synthetic signal based on said measurement signals and said time series of confidence indices (Paragraph 0193:  “a user or an automated analyzer could determine which electrodes are most optimally in contact with the scalp and gathering the clearest signal by comparing the signal quality from the electrodes. Electrodes in the vicinity with lower signal quality may then be ignored”  (The clearest signal being interpreted as the synthetic signal due to being based off of the quality thresholds and signals from the electrodes)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of en-Haim (US 20160302684 A1, cited by applicant).
Regarding claims 5 and 15-17, Badower fails to explicitly teach a method wherein, in order to determine the synthetic signal, a time series of synthetic signal values is determined such that, at each instant of the time series, the synthetic signal value corresponds to a weighted average of the values of the measurement signals, each of the measurement signal values being respectively weighted according to the confidence index associated with the measurement signal for said instant.  Badower teaches of averaging the signal to improve quality (Paragraph 0192), but it does not explicitly use a weighted average.
en-Haim teaches a method wherein, in order to determine the synthetic signal, a time series of synthetic signal values is determined such that, at each instant of the time series, the synthetic signal value corresponds to a weighted average of the values of the measurement signals, each of the measurement signal values being respectively weighted according to the confidence index associated with the measurement signal for said instant (Paragraph 0104:  “The signals from each electrode may be weighted based on the signal quality and combined to provide a single value for the R timing The signals from each electrode may be weighted based on the signal quality and combined to provide a single value for the R timing”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the average of Badower to include the weighted (Paragraph 0107 of en-Haim).

Claims 6-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Juffali (JP 2013536053 A).
	Regarding claims 6 and 18-20, Badower fails to teach a method wherein, in order to continuously determine the synthetic signal, each of said measurement signals is continuously analyzed in order to identify predefined patterns of bioelectrical activity and each of said measurement signals is associated with a list of identified patterns by analyzing said measurement signal, each identified pattern being associated with a recording time instant or time window in the associated measurement signal (M).
	Juffali teaches a method wherein, in order to continuously determine the synthetic signal, each of said measurement signals is continuously analyzed (Description of Embodiments:  “continuously monitored in 10 seconds in real time”) in order to identify predefined patterns (Description of Embodiments:  “39090 patterns were identified”) of bioelectrical activity and each of said measurement signals is associated with a list of identified patterns by analyzing said measurement signal (Description of Embodiments:  “The N-gram process in the pattern search module 4 extracts all patterns in the signal. When the patterns are extracted, the number of significant patterns is counted”), each identified pattern being associated with a recording time instant or time window in the associated measurement signal (M) (Fig. 7:  All timestamps of signal are associated with the identified patterns at that respective timestamp).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal analysis of Badower to include the pattern recognition and classification of Juffali, because it allows for the distinguishing of (Description of Embodiments:  “use these patterns to distinguish states during epileptic seizures”).

Regarding claim 7, Badower fails to teach a method wherein the synthetic signal comprises a list of predefined patterns of bioelectrical activity associated with acquisition time instants or time windows.
	Juffali teaches a method wherein the synthetic signal comprises a list of predefined patterns of bioelectrical activity associated with acquisition time instants or time windows (Fig. 7:  All timestamps of signal are associated with the identified patterns at that respective timestamp.  The graph associates the number of patterns based on time as a synthetic signal).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal analysis of Badower to include the pattern recognition and classification of Juffali, because it allows for the distinguishing of states during a seizure (Description of Embodiments:  “use these patterns to distinguish states during epileptic seizures”).

Regarding claim 8, Badower fails to teach a method wherein, in order to determine the synthetic signal, the list of patterns constituting the synthetic signal is constructed from lists of patterns associated with each measurement signal, each pattern of each of said lists of patterns being weighted by the confidence index associated with the associated measurement signal for the recording time instant or time window associated with said pattern.
	Juffali teaches a method wherein, in order to determine the synthetic signal, the list of patterns constituting the synthetic signal is constructed from lists of patterns associated with each measurement signal, each pattern of each of said lists of patterns being weighted by the confidence index associated with the associated measurement signal (Description of Embodiments: “When the patterns are extracted, the number of significant patterns is counted. A significant pattern is a pattern that occurs more than once, but other threshold limits can be selected and can be changed to different pattern sizes. Larger pattern sizes, i.e., longer repetitions of patterns with longer column lengths, are reduced”) for the recording time instant or time window associated with said pattern (Fig. 7:  All timestamps of signal are associated with the identified patterns at that respective timestamp).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal analysis of Badower to include the pattern recognition and classification of Juffali, because it allows for the distinguishing of states during a seizure (Description of Embodiments:  “use these patterns to distinguish states during epileptic seizures”). The weighting in Juffali is based on its classification of significance, but it would be obvious to one skilled in the art that the weighting could be substituted for the confidence indices taught by Badower as an obvious alternative for quality/significance given the aforementioned combination described in the 103 rejection.

	Regarding claim 9, Badower fails to teach a method wherein, for each recording time instant or time window in the associated measurement signal, and for each pattern of the list of identified patterns, a probability of an event associated with the pattern taking place is determined.
	Juffali teaches a method wherein, for each recording time instant or time window in the associated measurement signal, and for each pattern of the list of identified patterns, a probability of an event associated with the pattern taking place is determined. (Description of Embodiments:  “Predicting or determining whether a neurological event will occur can be performed by comparing the real-time pattern relative or absolute to stored parameters, predetermined patterns and thresholds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal analysis of Badower to include the pattern (Description of Embodiments:  “use these patterns to distinguish states during epileptic seizures”).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.A.W./Examiner, Art Unit 3791